EXHIBIT 10.1
 
SECURITIES PURCHASE AGREEMENT
 
This SECURITIES PURCHASE AGREEMENT (the “Agreement”) is made and entered into as
of May 14, 2014, by and between Sunrise Lighting Holdings Limited (“SLH”),
Shaojun Sun (“SSun”) and Xuguang Sun (“XSun,” collectively with SLH and SSun,
the “Sellers,” individually, a “Seller”) and John Bentivoglio (the “Buyer”).


WITNESSETH:


Sellers own, in the aggregate, 10,000,000 shares (the “Preferred Shares”) of the
Preferred Stock (the “Preferred Stock”) and 1,412,619 shares (the “Common
Shares,” collectively with the Preferred Shares, the “Purchased Shares”) of the
Common Stock (the “Common Stock”) of Sunrise Holdings Limited f/k/a Sunrise
Mining Corp. (the “Company”), a Nevada corporation (the “Company”);


WHEREAS, Sellers desire to sell, transfer and convey the Purchased Shares to
Buyer and Buyer desires to buy the Purchased Shares on the terms and subject to
the conditions set forth herein (the “Transaction”); and


NOW, THEREFORE, in consideration of the agreements and covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree as
follows:


1. Purchase Price; Closing; Down Payment and Due Diligence Period.


a. In consideration for $180,000 (the “Purchase Price”), Sellers hereby agree to
sell, transfer, assign and convey to Buyer, and Buyer hereby agrees to acquire
from Sellers, the Purchased Shares.


The closing of the sale of the Purchased Shares shall occur no later than May
28, 2014 (the “Termination Date”). To effectuate the Closing, at such time as
the Company’s transfer agent advises the Buyer that it has received
documentation sufficient to effectuate the transfer of the Purchased Shares, the
Purchase Price shall be deposited in escrow with Sellers’s attorney Jeff Stein
(the “Escrow Agent”), per the wiring instructions below:


Bank:
Name:
 
Account #:
ABA#:
 
 
1

--------------------------------------------------------------------------------

 
 
b. Upon payment of the Purchase Price by Buyer to the Escrow Account specified
above on or before May 28, 2014, the Transaction shall be deemed closed (the
“Closing”). The date on which the Closing occurs is herein referred to as the
“Closing Date”. Concurrent with the Closing Sellers will have delivered to the
Buyer or its representative corporate documents of the Company including:
Corporate Minute Book, bank and brokerage statements, invoices from previous
periods, NOBO list from previous periods, Federal Income Tax Statements,
correspondence as to the Form 211, original documents with the Secretary of
States for Nevada, stockholder records from previous periods, and miscellaneous
historical documents. Sellers will also contact the transfer agent and instruct
them to generate a new name and password for the Buyer to access the stockholder
records. Upon confirmation of the transfer of the listed records and the
transfer agent’s readiness to deliver a certificate for the Shares to Buyer, the
purchase price shall be released by the Escrow Agent as instructed by Sellers.


c. As and for a non-refundable down payment (“Down Payment”), Buyer has
deposited $25,000 with Eaton & Van Winkle LLP. This deposit is non-refundable
and shall be delivered to Sellers unless Buyer is ready, willing and able to
close on or before May 28, 2014, and has caused the Down Payment and the
remaining $155,000 of the Purchase Price to Eaton & Van Winkle for delivery to
counsel for the Sellers on or before the Termination Date. The Down Payment
shall be returned to Buyer only if Buyer is ready, willing and able to close and
one or more of the Sellers defaults in its obligation hereunder.
 
2. Representations and Warranties of Sellers regarding the Purchased Shares and
this Agreement.
 
Sellers jointly and severally represent and warrant to Buyer that the following
statements are true and accurate as of the date hereof and will be true and
accurate as of the Closing Date:
 
a. Sellers have good and valid title to the Purchased Shares free and clear of
all mortgages, pledges, liens, security interests, conditional sale agreements,
charges, encumbrances and restrictions.
 
b. The execution, delivery and performance by Sellers of this Agreement is
within Sellers’s legal right, power and capacity, and does not and will not
contravene, or constitute a default under, any provision of any agreement,
judgment, injunction, order decree or other instrument to which Sellers is a
party or by which any of his properties are bound.
 
c. The Purchased Shares are duly authorized, validly issued, fully paid and
non-assessable and were not issued in violation of any applicable foreign,
federal or state securities laws or the Company’s certificate of incorporation
or bylaws. The Company has not entered into any other agreements or commitments
to issue any Preferred Stock or Common Stock or ratified any future split,
combination or reclassification of the Preferred Stock or Common Stock. Sellers
have not entered into any other agreement to sell or otherwise transfer the
Purchased Shares.
 
d. SHL is a corporation duly organized, validly existing, and in good standing
under the laws of the jurisdiction under which it was organized and has the
corporate power and is duly qualified and in good standing under all applicable
laws, regulations, ordinances, and orders of public authorities to own the
portion of the Purchased Shares owned by it and to transfer the same to the
Buyer. SHL has taken all corporate actions necessary to execute and deliver this
Agreement and perform its obligations hereunder.


 
2

--------------------------------------------------------------------------------

 
 
SSun and XSun have taken all actions necessary to authorize the execution and
delivery of this Agreement hereby and approved the transactions contemplated
hereby.
 
e. The execution of this Agreement and the consummation of the transactions
contemplated by this Agreement will not result in the breach of any term or
provision of, or constitute an event of default under, any material indenture,
mortgage, deed of trust or other material contract, agreement or instrument to
which any of the Sellers is a party or by which any of their properties or
operations are subject.
 
f. Neither Sellers nor the Company, nor any of its officers, directors or
employees, has employed any broker or finder or incurred any liability for any
brokerage fees, commissions or finders' fees in connection with the transactions
contemplated by this Agreement. Sellers agrees to indemnify, defend and hold
Buyer harmless from any liability, loss, cost, claim and/or demand that any
broker or finder may have in connection with this transaction as a result of
actions taken by Sellers or the Company.
 
3. Representations and Warranties of Sellers regarding the Company
 
Sellers represent and warrant to Buyer that the following statements regarding
the Company are true and accurate as of the date hereof and will be true and
accurate as of the Closing Date:
 
a. The Company is a corporation duly organized, validly existing, and in good
standing under the laws of Nevada and has the corporate power and is duly
qualified and in good standing under all applicable laws, regulations,
ordinances, and orders of public authorities to carry on its business in each
jurisdiction in which the business it is conducting makes such qualification
necessary in all material respects as it is now being conducted. The Company is
a shell company as defined in Rule 12b-2 of the Exchange Act.
 
b. The Company’s authorized capitalization consists of 200,000,000 shares, of
which 10,000,000 shares are Preferred Stock, all of which are currently issued
and outstanding, and 190,000,000 shares of Common Stock, of which 6,882,273
shares are issued and outstanding. All issued and outstanding shares of
Preferred Stock and Common Stock are legally issued, fully paid, and
non-assessable and not issued in violation of any preemptive or other rights of
any person or entity. There are no (i) outstanding options, warrants, puts,
calls, convertible securities, preemptive or similar rights, (ii) bonds,
debentures, notes or other indebtedness having general voting rights or that are
convertible or exchangeable into securities having such rights, or (iii)
subscriptions or other rights, agreements, arrangements, or commitments of any
character, relating to the issued or unissued Common Stock of, or other equity
interests in, the Company or obligating the Company to issue, transfer, deliver
or sell any options or Common Stock of, or other equity interest in, the Company
or securities convertible into or exchangeable for such shares or equity
interests, or obligating the Company to grant, extend or enter into any such
option, warrant, call, subscription or other right, agreement, arrangement or
commitment for such equity interest. Except for the terms and conditions of the
Preferred Stock as set forth in its certificate of designation, there are no
outstanding obligations of the Company to repurchase, redeem or otherwise
acquire any Preferred Stock, Common Stock, capital stock of, or other equity
interests in, the Company or to provide funds to make any investment (in the
form of a loan, capital contribution or otherwise) in any other entity.
 
 
3

--------------------------------------------------------------------------------

 
 
c. There are not, as of the date hereof, and there will not be at the Closing
Date any registration rights, and there is no voting trust, proxy, rights plan,
anti-takeover plan or other agreement or understanding to which the Company is a
party or by which it is bound with respect to any equity security of any class
of the Company, and there are no agreements to which the Company is a party, or
which the Company has knowledge of, which conflicts with this Agreement or the
transactions contemplated hereby or otherwise prohibits the consummation of the
transactions contemplated hereunder.
 
d. Except as set forth on the Company’s SEC Reports (hereinafter defined), the
Company does not have any predecessor corporation(s) or subsidiaries, and does
not own, beneficially or of record, any shares of any other entity.
 
e. The Company has filed all forms, reports, schedules, statements and other
documents required to be filed or furnished to the SEC under the requirements of
the Securities Act of 1933, as amended (the “Securities Act”), or the Securities
Exchange Act of 1934, as amended, (the “Exchange Act”), together with any
amendments, restatements or supplements thereto. The reports, registration
statements and definitive proxy statements filed by the Company with the SEC
(the “SEC Reports”): (i) were prepared in all material respects in accordance
with the requirements of the Securities Act and the Exchange Act, as the case
may be, and the rules and regulations thereunder and (ii) did not at the time
they were filed with the SEC (except to the extent that information contained in
any SEC Report has been revised or superseded by a later filed SEC Report)
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading. All certifications and statements of the Company required by (i)
Rules 13a-14 or 15d-14 under the Exchange Act, or (ii) 18 U.S.C. §1350 (Section
906) of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) with respect
to any SEC Report are each true and correct.
 
f. Each set of financial statements (including, in each case, any related notes
thereto) contained in the SEC Reports comply as to form in all material respects
with the published rules and regulations of the SEC with respect thereto, were
prepared in accordance with U.S. generally accepted accounting principles,
applied on a consistent basis throughout the periods involved (except as may be
indicated in the notes thereto or, in the case of unaudited statements, do not
contain footnotes as permitted by Form 10-Q promulgated under the Exchange Act)
and each in all material respects accurately reflects the Company’s books and
records as of the times and for the periods referenced to therein and fairly
presents in all material respects the financial position of the Company at the
respective dates thereof and the results of its operations and cash flows for
the periods indicated, except that the unaudited interim financial statements
were or are subject to normal adjustments which were not or are not expected to
have a material adverse effect.
 
g. There are no liabilities of the Company or any of its subsidiaries of any
kind whatsoever, whether accrued, contingent, absolute, determined, determinable
or other­wise, other than liabilities adequately reflected or reserved in the
Company’s financial statements contained in the SEC Reports.
 
h. The Company has not filed all state, federal or local income and/or franchise
tax returns required to be filed by to the date hereof, but will file its
federal tax returns for years 2011, 2012, and 2013 prior to the Closing. Each of
such income tax returns reflects the taxes due for the period covered thereby,
except for amounts, which, in the aggregate, are immaterial. The Company has no
liabilities with respect to the payment of any federal, state, county, local or
other taxes (including any deficiencies, interest or penalties), except for
taxes accrued but not yet due and payable.
 
 
4

--------------------------------------------------------------------------------

 
 
i. All of the books and records of the Company are believed to be complete and
accurate in all material respects and have been maintained in the ordinary
course and in accordance with applicable laws and standard industry practices
with regard to the maintenance of such books and records. The records, systems,
controls, data and information of the Company and its subsidiaries are recorded,
stored, maintained and operated under means (including any electronic,
mechanical or photographic process, whether computerized or not) that are under
the exclusive ownership and direct control of the Company or its accountants
(including all means of access thereto and therefrom).
 
j. None of the Company or any of its subsidiaries has: (i) commenced a voluntary
case, or had entered against it a petition, for relief under the federal
bankruptcy code or any similar petition, order or decree under any federal or
state law or statute relative to bankruptcy, insolvency or other relief for
debtors; (ii) caused, suffered or consented to the appointment of a receiver,
trustee, administrator, conservator, liquidator or similar official in any
federal, state or foreign judicial or non judicial proceedings, to hold,
administer or liquidate all or substantially all of its property; or (iii) made
an assignment for the benefit of creditors.
 
k. None of the Company or any of its subsidiaries, nor any director, officer,
agent, employee or other person acting on behalf of the Company or any of its
subsidiaries has, in the course of its actions for, or on behalf of, the Company
(i) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expenses relating to political activity; (ii) made any direct
or indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv)
made any unlawful bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic government official or employee.
 
l. The Company is not, and is not an affiliate of, and immediately following the
Closing will not have become, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
 
m. All disclosure provided to Buyer regarding the Company, its business and the
transactions contemplated hereby, furnished by Sellers are true and correct and
do not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading.
 
n. Since the date of the most recent balance sheet included in the SEC Reports:
 
(a) the Company has been operated in the ordinary course of business as was
operated in the past with no extraordinary actions or transactions.
 
(b) there has not been: (i) any material adverse change in the business,
operations, properties, assets or condition of the Company or (ii) any damage,
destruction or loss to the Company (whether or not covered by insurance)
materially and adversely affecting the business, operations, properties, assets
or condition of the Company;
 
 
5

--------------------------------------------------------------------------------

 
 
c) the Company has not: (i) amended its certificate of incorporation or bylaws
except as required by this Agreement; (ii) declared or made, or agreed to
declare or make any payment of dividends or distributions of any assets of any
kind whatsoever to stockholders or purchased or redeemed, or agreed to purchase
or redeem, any of its capital stock; (iii) waived any rights of value which in
the aggregate are outside of the ordinary course of business or material
considering the business of the Company; (iv) made any material change in its
method of management, operation, or accounting; (v) entered into any
transactions or agreements of any kind or nature outside the ordinary course of
business; (vi) made any accrual or arrangement for or payment of bonuses or
special compensation of any kind or any severance or termination pay to any
present or former officer or employee; (vii) borrowed any money from Sellers or
(viii) made any material change to a material contract by which the Company or
any of its assets is bound; and Since March 31, 2014, the Company has not: (i)
granted or agreed to grant any options, warrants, or other rights for its stock,
bonds, or other corporate securities calling for the issuance thereof; (ii)
borrowed or agreed to borrow any funds or incurred, or become subject to, any
material obligation or liability (absolute or contingent); (iii) paid or agreed
to pay any material obligations or liabilities (absolute or contingent) other
than current liabilities reflected in or shown on the most recent balance sheet
and current liabilities incurred since that date in the ordinary course of
business and professional and other fees and expenses in connection with the
preparation of this Agreement and the consummation of the transactions
contemplated hereby; (iv) sold or transferred, or agreed to sell or transfer any
of its assets, properties or rights or canceled, or agreed to cancel, any debts
or claims; or (v) issued, delivered or agreed to issue or deliver, any stock,
bonds or other corporate securities including debentures (whether authorized and
unissued or held as treasury stock), except in connection with this Agreement;
and
 
(d) The Company did not become subject to any law or regulation, which
materially and adversely affects, or in the future, may adversely affect, the
business, operations, properties, assets or condition of the Company as
described in its financial statements.
 
o. There are no actions, suits, orders, proceedings or investigations pending
or, to the knowledge of the Company threatened by or against the Company or
affecting the party or its properties, at law or in equity, before any court or
other governmental authority or instrumentality, domestic or foreign, or before
any arbitrator of any kind. The Company has no knowledge of any default on its
part with respect to any judgment, order, writ, injunction, decree, award, rule
or regulation of any court, arbitrator, or governmental authority or
instrumentality or any circumstance, which after reasonable investigation would
result in the discovery of such default.
 
p. As of the date hereof, the Company is not a party to and has no obligation to
perform (absolute or contingent) under any oral or written: (i) profit sharing,
bonus, deferred compensation, stock option, severance pay, pension benefit or
retirement plan, (ii) agreement, contract, commitment or indenture relating to
the borrowing of money, (iii) guaranty of any obligation; (iv) collective
bargaining agreement; or (v) agreement with any present or former officer or
director of the Company.
 
q. The Company is in compliance with all laws applicable to it and the conduct
of its business as currently conducted. The Company is not in conflict with, or
in default or violation of, nor has it received any notice of any conflict with,
or default or violation of, (A) any applicable law by which the Company or any
of its property or assets is bound or affected, or (B) any agreement to which
the Company was a party or by which the Company or any property, asset or right
of the Company was bound or affected, except, in each case, for any such
conflicts, defaults or violations that would not reasonably be expected to have
a material adverse effect.
 
 
6

--------------------------------------------------------------------------------

 
 
r. The Common Stock is listed for quotation on the Over-The-Counter Bulletin
Board under the symbol of SUIP. The Common Stock is eligible for the book-entry
delivery and depository services provided by The Depository Trust Company.
 
s. Except as disclosed in the SEC Reports, the Company has no employees,
officers, directors, agents or consultants. The Company maintains no employee
benefit plans or programs of any kind or nature.
 
t. As of the Closing the Company will have no liabilities and nominal assets.
 
4. Representations and Warranties of Buyer.


a. The Shares are being acquired for Buyer’s own account, not as nominee or
agent, for investment purposes only and not with a view to the resale or
distribution of any part thereof in violation of the Securities Act of 1933, as
amended (the “Securities Act”) or any other law, rule or regulation, foreign or
domestic. Buyer has no present intention of selling, granting any participation
in, or otherwise distributing the same in violation of the Securities Act or any
other law, rule or regulation, foreign or domestic.
 
b. Buyer did not learn of the investment in the Shares as a result of any public
advertising or general solicitation, and is not aware of any public
advertisement or general solicitation in respect of the Company or its
securities.
 
c. Buyer is sufficiently experienced in financial and business matters to be
capable of evaluating the merits and risks of this investment and to make an
informed decision relating thereto.
 
d. The execution, delivery and performance by Buyer of this Agreement is within
the Buyer’s legal right, power and capacity, requires no action by or in respect
of or filing with, any governmental body, agency or official and does not and
will not contravene, or constitute a default under, any provision of applicable
law or regulation or of any agreement, judgment, injunction, order decree or
other instrument to which the Buyer is a party or by which any of his properties
are bound.
 
e. Buyer has not employed any broker or finder or incurred any liability for any
brokerage fees, commissions or finders' fees in connection with the transactions
contemplated by this Agreement. Buyer agrees to indemnify, defend and hold
Sellers harmless from any liability, loss, cost, claim and/or demand that any
broker or finder may have in connection with this transaction as a result of
actions taken by Buyer.
 
 
7

--------------------------------------------------------------------------------

 
 
5. Covenants of Sellers.



 
A.  
Pre-closing



Sellers hereby covenants and agrees with the Buyer that they shall do, or cause
to be done, the following, between the date of this Agreement and the Closing
Date:


Section 5.1. Access and Information.


Sellers will cause the Company to afford to the Buyer reasonable access from
time to time during normal business hours, after the provision of reasonable
prior written notice thereof, throughout the period from the date hereof until
the Closing Date to the properties, books, contracts, commitments, personnel,
independent accountants and records of the Company. During such period, Sellers
will cause the Company to furnish or make available to the Buyer and the Buyer's
accountants, counsel and other representatives copies of such documents and all
such other information concerning the Company as the Buyer reasonably may
request. In particular, Sellers will facilitate calls between the Buyer’s
counsel and the Company’s accountants and transfer agent.


Section 5.2. No Solicitation or Negotiation.
 
(a) Prior to the Closing or the termination of this Agreement, Sellers will not,
and will not permit the Company, or any of its officers, directors, affiliates,
employees, representatives or agents to, directly or indirectly:
 
(i) solicit, initiate, consider, encourage or accept any other proposals or
offers from any person other than the Buyer involving or relating to (A) any
acquisition or purchase of any of the capital stock of the Company or a material
portion of the assets of the Company or (B) any other extraordinary business
transaction that would reasonably be expected to be inconsistent with, conflict
with or otherwise have a material adverse effect on the consummation of the
transactions contemplated hereby, or
 
(ii) participate in any discussions, conversations, negotiations and other
communications with any person other than the Buyer regarding, or furnish to any
other person any non-public information with respect to, or otherwise cooperate
in any way, assist or participate in, facilitate or encourage any effort or
attempt by any other person to seek to do any of the foregoing.
 
(b) Sellers will, and will cause the Company, and its officers, directors,
affiliates, employees, representatives or agents to, immediately cease and cause
to be terminated all existing discussions, conversations, negotiations and other
communications with any Person conducted with respect to any of the foregoing
prior to the date hereof.
 
 
8

--------------------------------------------------------------------------------

 
 
(c) Sellers will cause the Company to file its federal tax returns for the years
ended 2011, 2012 and 2013.
 

 
B.  
Post-Closing



Section 5.3 Further Assurances.
 
Sellers and Buyer covenant and agree to deliver and acknowledge (or cause to be
executed, delivered and acknowledged), from time to time, at the request of any
other party and without further consideration, all such further instruments and
take all such further actions as may be reasonably necessary or appropriate to
carry out the provisions and intent of this Agreement.


6. Conditions to Buyer’s Obligations.


a. The representations and warranties made by Sellers in this Agreement were
true when made and shall be true as of the Closing Date with the same force and
effect as if such representations and warranties were made at and as of the
Closing Date.
 
b. All authorizations, approvals and permits required to be obtained from or
made with any governmental entity in order to consummate the transactions
contemplated by this Agreement and all consents from third persons that are
required in connection with the transactions contemplated by this Agreement
shall have been obtained or made.
 
c. The Company shall have no liabilities other than accrued fees due its state
of organization and agent for service of process and the Company shall have
received releases of any claims from Sellers, its current accountants and
attorneys, and an acknowledgement from its transfer agent that no amounts are
due.
 
 
9

--------------------------------------------------------------------------------

 


7. Miscellaneous.
 
a. This Agreement embodies the entire agreement and understanding between
Sellers and Buyer with respect to the subject matter hereof and supersedes all
prior oral or written agreements and understandings relating to the subject
matter hereof. No statement, representation, warranty, covenant or agreement of
any kind not expressly set forth in this Agreement shall affect, or be used to
interpret, change or restrict, the express terms and provisions of this
Agreement.
 
b. The terms and provisions of this Agreement may be modified or amended only by
written agreement executed by all parties hereto.
 
c. The terms and provisions of this Agreement may be waived, or consent for the
departure therefrom granted, only by written document executed by the party
entitled to the benefits of such terms or provisions. No such waiver or consent
shall be deemed to be or shall constitute a waiver or consent with respect to
any other terms or provisions of this Agreement, whether or not similar. Each
such waiver or consent shall be effective only in the specific instance and for
the purpose for which it was given, and shall not constitute a continuing waiver
or consent.
 
d. The rights and obligations under this Agreement may not be assigned by either
party hereto without the prior written consent of the other party.
 
e. This Agreement and the rights and obligations of the parties hereunder shall
be construed in accordance with and governed by the law of State of Nevada,
without giving effect to the conflict of law principles thereof.
 
f. This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.
 
g. The parties hereto agree to execute such further instruments and to take such
further action as may reasonably be necessary to carry out the intent of this
Agreement.
 
h. This Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original and all of which taken together shall
constitute a single agreement. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.
 
 
10

--------------------------------------------------------------------------------

 
 
i. The captions appearing in this Agreement are inserted only as a matter of
convenience and for reference and in no way define, limit or describe the scope
and intent of this Agreement or any of the provisions hereof.
 
j. Any notice or communication required or permitted hereunder shall be in
writing and either delivered personally or sent by certified or registered mail,
postage prepaid, and shall be deemed to be given, dated and received when so
delivered personally, or, if mailed, five business days after the date of
mailing to the following address, or to such other address or addresses as such
person may subsequently designate by notice given hereunder:

(a)  if to Sellers, to:


c/o Sunrise Holdings Limited
1108 W. Valley Blvd, Suite 6399
Alhambra, CA 91803
 
(b) if to Buyer, to:
 
John Bentivoglio
180 Keefer Road,
Thorold, Ontario L2V 4N9.


k. All of the representations, warranties and agreements in this Agreement or in
any instrument delivered pursuant to this Agreement shall survive the Closing
Date, for a period of one year from the Closing Date, except for those related
to taxes, which shall survive as long as the applicable statute of limitations.


 
11

--------------------------------------------------------------------------------

 
 
l. Each party agrees that, should any court or other competent authority hold
any provision of this Agreement or part hereof to be null, void or
unenforce­able, or order any party to take any action inconsistent herewith or
not to take an action consistent herewith or required hereby, the validity,
legality and enforceability of the remaining provisions and obligations
contained or set forth herein shall not in any way be affected or impaired
thereby, unless the foregoing inconsistent action or the failure to take an
action constitutes a material breach of this Agreement or makes the Agreement
impossible to perform in which case this Agreement shall terminate. Except as
otherwise contemplated by this Agreement, to the extent that a party hereto took
an action inconsistent herewith or failed to take action consistent herewith or
required hereby pursuant to an order or judgment of a court or other competent
authority, such party shall not incur any liability or obligation unless such
party breached its obligations under this Agreement or did not in good faith
seek to resist or object to the imposition or entering of such order or
judgment.


8. Termination
 
8.1 Termination.
 
This Agreement may be terminated:
 
(a)   by the mutual consent of Buyer and Sellers;
 
(b)  by Buyer if any condition in Article 6 becomes impossible to perform or
satisfy or has not been satisfied in full (in either case, other than as a
result of a breach or default by Buyer in the performance of its obligations
hereunder) or waived by Buyer in writing at or prior to the Closing Date;
 
(c) by either Party (other than a Party that is in material default of its
obligations under this Agreement) if the Closing shall not have occurred on or
before May 28, 2014.
 
(d) If this Agreement is terminated by Sellers due to a default by Buyer in its
obligations hereunder, Sellers shall be entitled to receipt of the entire
$25,000 on deposit. If this Agreement is terminated by Buyer due to a default by
any of the Sellers in his obligations hereunder, Buyer shall be paid $25,000
from Sellers and upon receipt of such amount shall have no other claim against
Sellers. In addition, each of the parties hereto (a) consents to submit itself
to the personal jurisdiction of any federal or state court sitting in New York
in the event any dispute between the parties hereto arises out of this Agreement
solely in connection with such a suit between the parties, (b) agrees that it
will not attempt to deny or defeat such personal jurisdiction by motion or other
request for leave from any such court and (c) agrees that it will not bring any
action relating to this Agreement in any court other than a Federal or state
court sitting in New York.
 
 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement the
date and year first above written.
 

Buyer:  
Sellers:
                    John Bentivoglio   Shaojun Sun                      
Xuguang Sun
                     
Sunrise Lighting Holdings Limited
              By:          
Shaojun Sun
        CFO  

 
 
13

--------------------------------------------------------------------------------